 

Case 1:15-cr-00487-GBD Document 597

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee eee ee ee ee eee eee eee eee X
UNITED STATES OF AMERICA,
-against-
HECTOR TIRADO,
Defendant.
wee eee eee ee eee ee eee ee ee ee eee ee ee x

GEORGE B. DANIELS, United States District Judge:

Filed 11/17/20 Page1of1

 

15 Crim. 487-5 (GBD)

Defendant’s November 6, 2020 letter request for an extension of time to file a reply in

support of Defendant’s motion for compassionate release is GRANTED. Defendant shall file a

reply in support of the motion for compassionate release by December 7, 2020.

The Clerk of Court is directed to mail a copy of this order to Defendant.

Dated: New York, New York
November 17, 2020

SO ORDERED.

Guy 8 Dand

APR . DANIELS
ited States District Judge

 
